Case 2:18-cv-00086-SJF-AKT Document 35 Filed 09/10/19 Page 1 of 1 PageID #: 225



                                                      MOSER LAW FIRM, P.C.

                                                   September 10, 2019

VIA ECF

Hon. Sandra J. Feuerstein, USDJ
United States District Court
Eastern District of New York
100 Federal Plaza
Central Islip, NY 11722

RE:    Scott v. Whole Foods, 18-cv-0086
       Extension of time to Serve Dwayne Scott With Order to Show Cause

Dear Judge Feuerstein:

       I represent the Plaintiffs in the above captioned matter. Plaintiffs submit the Decision
and Order of the Supreme Court, Appellate Division, First Department in the case of Vega v. CM
and Associates Construction Management, LLC, Index 23559/16E, issued on September 10,
2019. This decision is relevant to Whole Foods’ Motion (ECF No. 26) for Reconsideration of
this Court’s Order denying Whole Foods’ Motion to Dismiss dated April 9, 2019 (ECF No. 18).

                                                   Respectfully submitted,

                                                   Steven John Moser
                                                   Steven John Moser
                                                   smoser@moseremploymentlaw.com




                   3 School Street, Suite 207B 516-671-1150
                  Glen Cove, New York 11542 moseremploymentlaw.com
